Citation Nr: 1113918	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for shell fragment wound (SFW) of the left foot with fracture of the left 5th metatarsal, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In April 2009 the RO informed the Veteran that he had not filed a timely appeal with respect to a claim for an increased rating for prostatitis and a claim for housebound benefits.  Only the issues stated on the title page of this opinion are currently in appellate status before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin injections and restricted diet, but it is not shown that the diabetes has required regulation of activities.

2.  The Veteran's left foot disability does not result in moderately severe foot disability; he has good range of motion of all toes of the left foot, he ambulates without difficulty, and there is no evidence of pain on weightbearing.  



CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a rating in excess of 10 percent for shell fragment wound of the left foot with fracture of the left 5th metatarsal have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In an April 2008 letter the RO informed the Veteran that his disability ratings for diabetes mellitus and for the SFW of the left foot could be changed if the conditions changed.  The letter informed him that depending on the disability involved VA will assign a rating from 0 percent to as much as 100 percent and that the VA uses a schedule for evaluating disabilities that is published as title 38 Code of Federal Regulations, Part 4.  The letter informed the Veteran that evidence of the nature and symptoms of the conditions; the severity and duration of the symptoms; and the impact of the conditions and symptoms on employment and daily life would be considered in determining the disability rating.   

The Board finds that despite any deficiency in providing notice the Veteran is not prejudiced in this matter.  He was given the diagnostic codes and rating criteria for the disabilities in the rating decision and statement of the case.  This notification shows that a reasonable person could be expected to understand what was needed to substantiate the claim.  Further, the Veteran has been represented by a Veteran's Service Organization during this appeal process and has had a meaningful opportunity to assist in development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described some functional impacts on his activities in his October 2007 VA examination.  Consequently, it is also demonstrated that he had actual knowledge of the specific rating criteria for the disabilities, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records.  The Veteran has been provided VA medical examinations.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Diabetes Mellitus

The RO granted service connection and assigned a 20 percent rating for diabetes mellitus in a February 2002 rating decision.  The Veteran submitted his claim for an increased rating in December 2006.  

A 20 percent evaluation is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

A VA eye examination in August 2006 revealed that the Veteran had no diabetic retinopathy.

On VA examination in October 2007 the Veteran reported that over the last 12 months he had had no hospitalizations due to diabetes.  There had been no episodes of diabetic ketoacidosis or severe hypoglycemic reactions requiring visits to the emergency room.  The Veteran was on a restricted diet and on insulin.  There was no history of peripheral neuropathy.  The diagnoses included type 2 diabetes mellitus without complications.

The medical evidence of record, including VA examinations and VA outpatient records, fail to show that the Veteran's activities are regulated due to diabetes mellitus.  This evidence also shows that the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  In the case at hand, it is clear that over the course of the Veteran's appeal, symptomatology attributable to his service-connected diabetes mellitus has not met the criteria for a higher, 40 percent, rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected diabetes mellitus is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

III.  Left Foot Disability

The Veteran was granted service connection for his left foot disabilities by a January 1968 rating decision.  The decision granted him a 10 percent rating for shrapnel wound injury of the left foot, with fracture of the left 5th metatarsal.  A 10 percent rating for residuals of shrapnel wounds to Muscle Groups XI and XII, and a 10 percent rating for scar of the left Achilles tendon.  The Veteran submitted a claim for an increased rating in December 2006 and he appealed the January 2007 rating decision to the extent it denied a rating in excess of 10 percent for shell fragment wound of the left foot with fracture of the left 5th metatarsal.  

On VA examination in October 2007 the Veteran reported that the only problem with his left foot was increased pain and tenderness of his 5th metatarsal and his left middle metatarsal compounded with tight fitting shoes.  He stated that he normally soaks his left foot with warm water.  The Veteran reported that he was able to ambulate without any difficulties and he reported no incapacitation secondary to the left foot problem.  Examination of the left foot revealed no evidence of atrophy and no hallux valgus.  There was a mild bunion of the left toe.  The Veteran had good range of motion of all toes on the left foot.  There was no evidence of swelling. There was slight tenderness with palpation of the left middle toe and 5th toe.  There was no evidence of pain with weightbearing.  The examiner estimated that the Veteran would have mild pain during flare-ups and have mild physical impairment with range of motion of his left foot.  There was no evidence of excessive scarring on the left foot.  There was mild tenderness with palpation of the medial area of his left foot.  There was no evidence of keloid scarring.  The diagnoses included residual of left foot pain secondary to trauma to the left foot, with bunion deformity, distal head of the first metatarsal bone, and no evidence of fracture to the left 5th metatarsal bone.

The Veteran's left foot disability may be evaluated under Diagnostic Code 5284 which provides evaluations of 10, 20, and 30 percent for moderate, moderately severe, and severe injuries of the foot, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Although there was slight tenderness with palpation of the left middle toe and 5th toe, there was no weightbearing problem, swelling, or limitation of motion.  Thus, the Veteran's shell fragment wound of the left foot with fracture of the left 5th metatarsal does not approximate a moderately severe foot injury as required to warrant a 20 percent rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Veteran does not have arthritis of the left foot, pes planus of the left foot, significant limitation of motion of the left foot, or any other disability of the left foot due to the shell fragment wound of the left foot with fracture of the left 5th metatarsal, which would entitled to Veteran to a rating in excess of 10 percent under any applicable diagnostic code. 

In the case at hand, it is clear that over the course of the Veteran's appeal, symptomatology attributable to his service-connected shell fragment wound of the left foot with fracture of the left 5th metatarsal has not met the criteria for a higher rating.  See Hart.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected shell fragment wound of the left foot with fracture of the left 5th metatarsal is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 10 percent for shell fragment wound of the left foot with fracture of the left 5th metatarsal is denied.


REMAND

The Veteran has repeatedly asserted that he is incapable of performing substantially gainful employment due to his service-connected disabilities.  Currently the Veteran has a combined 80 percent rating in effect for his service-connected disabilities.  These disabilities include anatomical loss of the left eye, SFW to Muscle Groups XIV and XVII on the left, diabetes mellitus, prostate cancer, SFW of the left foot with fracture of the left 5th metatarsal, SFW of Muscle Groups XI and XII on the left, scar of the left Achilles tendon, and left jaw injury with retained metallic fragments.  As pointed out by the Veteran's representative in March 2011, the Veteran has not had a VA general medical examination to determine the combined impairment of all of his service-connected disabilities.  Remand of the Veteran's claim for a general medical examination with medical opinion regarding the affect of the Veteran's service-connected disabilities on his occupational ability is indicated.  See 38 C.F.R. § 3.159(c)(4).

The Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from May 2009 to present.

2.  When the above action has been accomplished, afford the Veteran a VA general medical examination for an opinion as to whether his service-connected disabilities alone would cause him to be unemployable.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should note all of the Veteran's disabilities.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The examiner is to indicate to what extent, if any, the Veteran's service-connected disabilities affect his ability to obtain and retain substantially gainful employment.

3.  If the determination of this claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.  Then afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


